Pannell, Judge.
In each of these cases the appellant appeals “from the adverse ruling of the judge to his motion for challenge to array of grand jurors” prior to indictment. The judgment appealed from is not a final judgment within Section 1 (a) 1 of the Appellate Practice Act of 1965 (Ga. L. 1965, p. 18), nor is it among those judgments specially made appealable by Paragraph 3, nor is it a decision or judgment which, if it had been rendered as claimed by the appellant, would have been a final disposition of the cause under Paragraph 2. See in this connection Carswell v. State, 28 Ga. App. 624 (112 SE 652). The appeals, therefore, must be dismissed.

Appeals dismissed.


Bell, P. J., and Whitman, J., concur.